DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Applicant’s arguments and amendments filed on 12/20/2021 canceling Claims 2 – 4, 8, 13, 18, 21, and 24, amending Claims 1, 9, 17, and 22, and adding new Claims 25 – 32.  Claims 1, 5, 6, 9, 11, 12, 14 – 17, 22, 23, 25 – 32 are examined.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9, 11, 12, 14 – 17, 23, 26, 27, and 32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  
Claim 9, ll. 12 – 13 was amended to recite “…substrate material does not contact the solid aluminum metal or the solid aluminum halide activator in the bed of particulate material”.  Applicant failed to cite where the original Specification provided explicit support for the above amendment.  In fact, Para. [0042] only disclosed “In one embodiment, this vapor phase coating process is characterized by the substrate being separate from the coating source material - i.e., the metal coating source, such as aluminum, is not in contact with the substrate during the process as it may be in some other diffusion coating processes such as slurry coating or pack cementation processes”.  Para. [0042] failed to explicitly disclose that the solid aluminum halide activator was not in direct contact with the substrate material during the non-contact vapor phase aluminide process.  Accordingly, amended Claim 9 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement because the claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor, at the time the application was filed, had possession of the claimed invention.  Claims 11, 12, 14 – 17, and 23 depend from Claim 9 and are rejected for the same reason.
NEW Claim 26 recites “The engine component of claim 5, wherein the substrate material comprises 89% niobium, 11% hafnium, and 1% titanium” which is impossible because the percentages add up to more than 100%, i.e., 89% + 11% + 1% = 101%.  The original Specification failed to disclose any of the claimed percentages and failed to disclose the words “hafnium” and “titanium”, let alone said words with the claimed Claim 26.  Accordingly, NEW Claim 26 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement because the claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor, at the time the application was filed, had possession of the claimed invention.
NEW Claim 32, ll. 7 - 8 recites “…the substrate material comprises 89% niobium, 11% hafnium, and 1% titanium” which is impossible because the percentages add up to more than 100%, i.e., 89% + 11% + 1% = 101%.  The original Specification failed to disclose any of the claimed percentages and failed to disclose the words “hafnium” and “titanium”, let alone said words with the claimed percentages.  The original figures failed to show any of the claimed percentages and failed to disclose the words “hafnium” and “titanium”, let alone said words with the claimed percentages.  On Pg. 6 of Applicant’s reply, Applicant cites Para. [0036] as supporting Claim 26; however, only Para. [0036] only disclosed “One suitable niobium alloy is C-103 niobium alloy”.  He et al. taught, in Para. [0052], that the chemical composition of C-103 niobium alloy was “89% niobium (Nb), 10% hafnium (Hf), and 1% titanium (Ti)” which is not what is Claim 32.  Accordingly, NEW Claim 32 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement because the claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor, at the time the application was filed, had possession of the claimed invention.
NEW Claim 27 recites “…engine component of claim 1, wherein the diffusion aluminide coating defines said at least a portion of the surface in direct contact with engine combustion gases during engine operation.”  On Pgs. 6 - 7 of Applicant’s reply, Applicant failed to cite which paragraph(s) allegedly supported NEW Claim 27.  While Fig. 4 and Para. [0039], mentioned that forming the thermally grown oxide (TGO) layer (step 140 – Fig. 4, layer 60 – Fig. 3) after the diffusion coating process is complete, and then disposing the thermal barrier coating (TBC) over the TGO layer (step 150 – Fig. 4, layer 65 – Fig. 3) may be optional for undisclosed “other uses”, Figs. 1 – 3 and Paras. [0038] and [0039], disclosed that all three layers, i.e., diffusion aluminide coating layer (55), TGO layer (60) over the diffusion aluminide coating layer, and TBC layer (65) over the TGO layer (60) as shown in Figs. 3 and 6, were “…necessary to form the coating system 15 illustrated in FIG. 3”.  Para. [0038] disclosed the functions provided by each one of the three layers (55, 60, 65) of the coating system (15) shown exposed to combustion gases in the rocket engine (10) nozzle (20) of Fig. 1.  Para. [0038], last sentence disclosed “The multiple layers of the coating system 15 thus work together to allow the engine component to operate in an environment in which it is exposed to temperatures above the melting point of the substrate without oxidizing the substrate material”.  As disclosed and shown in Figs. 1 – 3, the exterior surface (25) of the direct contact with engine combustion gases during engine operation.  Accordingly, NEW Claim 27 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement because the claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor, at the time the application was filed, had possession of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5, 6, 25 – 27, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Myers et al. (6,164,060), as evidenced by He et al. (20100219509) in .
Regarding Claim 1, Myers teaches, in Fig. 1, the invention as claimed, including an engine component (rocket engine nozzle) having a surface (inner surface) in direct contact with engine combustion gases during engine operation [function of rocket engine nozzle], the engine component (rocket engine nozzle) comprising: a substrate (10) formed from a substrate material comprising a refractory metal (Abstract and Col. 3, ll. 3 – 10 ‘refractory niobium such as C-129Y’) as the primary constituent [As evidenced by He Para. [0052], niobium was the primary constituent of C-129Y which was 80% niobium (Nb), 10% tungsten (W), 10% hafnium (Hf), and 0.1% Yttrium (Y)]; a coating system (Col. 3, ll. 3 – 6 teaches ‘protective inner layer 12 which acts as an oxidation as well as a thermal barrier’.) defining at least a portion of the surface (inner surface) in direct contact with engine combustion gases during engine operation [function of rocket engine nozzle].
Myers is silent on said coating system (‘protective inner layer 12’) being a diffusion aluminide coating formed on the substrate, the diffusion aluminide coating comprising aluminum interdiffused with the substrate material.  Majumdar teaches, in Abstract, Pg. 635, first column, Pg. 637 “3.1 Aluminide and alumino-silicide coatings”, Fig. 5, and Pg. 638, first column, last paragraph continuing on to second column, first 

    PNG
    media_image1.png
    481
    583
    media_image1.png
    Greyscale

Myers, i.v., Majumdar, as discussed above, is silent on wherein the diffusion aluminide coating includes at least two of the following intermetallic compounds: RAl, 2 and RAl3, where R is the refractory metal.  Majumdar further teaches, on Pg. 637, first column, last paragraph, “…formation of NbAl3 phase in the coating layer.  NbAl3 has the lowest melting temperature (~1680 °C) compare to other Nb-Al intermetallic phases present in the Nb-Al binary phase diagram”, i.e., NbAl2, NbAl were include in the “other intermetallic phases”.  Majumdar further teaches, on Pg. 638, second column, first paragraph, “…solid-state diffusion followed by preferential formation and growth of different intermediate phases”.  Majumdar further teaches, on Pg. 639, second column, third paragraph, “One more thing may be noted here that a number of intermediate phases (e.g., Nb5Si3, NbAl2, Nb3Si, NbAl, etc.) between Nb-Si and Nb-Al are formed in the coating layer depending upon various experimental conditions”; therefore, a plurality of intermediate phases, such as NbAl and NbAl2, were formed in addition to the NbAl3 phase.  Bewlay teaches, in Para. [0019], a similar diffusion aluminide coating on a Niobium substrate where “Non-limiting examples of phases which may be within the coating include aluminides (including NbAl3, NbAl2, NbAl3Ti)…”.  Bewlay teaches, in Para. [0019], a similar diffusion aluminide coating where “The types of phases present will depend on a variety of factors, such as the elements present in the alloy substrate; the respective proportions of those elements; and the heating and processing conditions which are used to incorporate aluminum into the region…” and that “The phases which are preferred are those which confer oxidation resistance in a range of aggressive environments”.  Ghosh teaches, on Pg. 3283, second column, last sentence continuing on to Pg. 3284, that during oxidation of the intermetallic NbAl3 layer an Al2O3 scale layer was formed by pulling aluminum (Al) atoms from the NbAl3 layer resulting in portions of the NbAl3 layer decomposing to form a NbAl2 intermetallic phase at the 3 layer and the Al2O3 scale layer.  Majumdar teaches, in Fig. 5 (above), the Al2O3 scale layer (c) formed on the intermetallic NbAl3 layer (b).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Myers, i.v., Majumdar, with the diffusion aluminide coating includes at least two of the following intermetallic compounds: NbAl, NbAl2, and NbAl3 as taught by Majumdar, Bewlay, and Ghosh to facilitate providing oxidation resistance in a range of aggressive (high temperature) environments by providing a plurality of different intermetallic compounds in the diffusion aluminide coating, as taught by Bewlay.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, that the combination of Myers, i.v., Majumdar, Bewlay, and Ghosh, would have had the diffusion aluminide coating includes at least two intermetallic compounds, e.g., NbAl, NbAl2, and NbAl3, because both Majumdar and Bewlay explicitly teach that a plurality of different intermediate intermetallic compounds/phases were formed during the diffusion process and Ghosh teaches that portions of the NbAl3 layer decomposed to form a NbAl2 intermetallic phase/compound at interfaces between the NbAl3 layer and the Al2O3 scale layer during growth of the Al2O3 scale layer because the aluminum (Al) atoms in the Al2O3 scale layer came from the NbAl3 layer.  Only a single molecule of NbAl and/or NbAl2 present with NbAl3 in the coating system of Myers, i.v., Majumdar, Bewlay, and Ghosh, renders Claim 1 obvious.
Re Claim 5, Myers, i.v., Majumdar, Bewlay, and Ghosh, teaches the invention as claimed and as discussed above and Myers further teaches, in Col. 3, ll. 7 – 10, wherein the refractory metal is niobium.
NEW Claim 26, Myers, i.v., Majumdar, Bewlay, and Ghosh, teaches the invention as claimed and as discussed above; except, the engine component of claim 5, wherein the substrate material comprises 89% niobium, 11% hafnium, and 1% titanium. {As discussed in the 35 USC § 1112(a) written description rejection above, the claimed percentages were not disclosed in the original specification and are impossible because they add up to more than 100%, i.e., 89 + 11 + 1 = 101%.  In the interest of compact prosecution the claimed percentages are interpreted to be “89% niobium (Nb), 10% hafnium (Hf), and 1% titanium (Ti)” which was the chemical composition of C-103 niobium alloy as evidenced by He in Para. [0052].}  Majumdar teaches, on Pg. 1, first column, that C-103 was a known Niobium alloy.  As evidenced by He, in Para. [0052], Niobium alloys C-103, C-129Y, and Cb-752 were all suitable alloys for a support substrate. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Myers, i.v., Majumdar, Bewlay, and Ghosh, with the C-103 Niobium alloy having a chemical composition of “89% niobium (Nb), 10% hafnium (Hf), and 1% titanium (Ti)” taught by Majumdar because all the claimed elements, i.e., the rocket engine shell being made from a refractory metal, the refractory metal being a Niobium alloy, the portion of the rocket engine shell directly exposed to the hot combustion gases requiring a protective coating system, were known in the art, and one skilled in the art could have substituted the C-103 Niobium alloy, taught by Majumdar, for the C-129Y Niobium alloy taught by Myers, i.v., Majumdar, Bewlay, and Ghosh, with no change in their respective functions, to yield predictable results, i.e., the C-103 Niobium alloy rocket engine shell would have MPEP 2143(B).  
Re Claim 6, Myers, i.v., Majumdar, Bewlay, and Ghosh, teaches the invention as claimed and as discussed above; except, wherein the diffusion aluminide coating has a thickness of 50 micrometers or greater.  Majumdar further teaches, in Fig. 3 and Pg. 637, first column, last paragraph, the diffusion aluminide coating (NbAl3) had a thickness of 50 micrometers or greater, in this case 90 micrometers.  It would have been obvious, to one of ordinary skill in the art at the time of the invention, to modify Myers, i.v., Majumdar, Bewlay, and Ghosh, with the diffusion aluminide coating has a thickness of 50 micrometers or greater because all the claimed elements, i.e., the metal substrate protected by a diffusion aluminide coating that had a thickness and the 90 micrometer thick diffusion aluminide coating, were known in the art, and one skilled in the art could have substituted the 90 micrometer thick diffusion aluminide coating of Majumdar for the unknown diffusion aluminide coating thickness of Myers, i.v., Majumdar, Bewlay, and Ghosh, with no change in their respective functions, to yield predictable results, i.e., the 90 micrometer thick diffusion aluminide coating would have provided the desired amount of oxidation protection. KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1395; MPEP 2143(B).
Re NEW Claim 25, Myers, i.v., Majumdar, Bewlay, and Ghosh, teach a refractory metal substrate having a diffusion aluminide coating, i.e., base device, upon which the 2 and RAl3, where R is the refractory metal).  
However, as discussed in Claim 1 above, Majumdar further teaches, on Pg. 637, first column, last paragraph, “…formation of NbAl3 phase in the coating layer.  NbAl3 has the lowest melting temperature (~1680 °C) compare to other Nb-Al intermetallic phases present in the Nb-Al binary phase diagram”, i.e., NbAl2, NbAl were include in the “other intermetallic phases”.  Majumdar further teaches, on Pg. 638, second column, first paragraph, “…solid-state diffusion followed by preferential formation and growth of different intermediate phases”.  Majumdar further teaches, on Pg. 639, second column, third paragraph, “One more thing may be noted here that a number of intermediate phases (e.g., Nb5Si3, NbAl2, Nb3Si, NbAl, etc.) between Nb-Si and Nb-Al are formed in the coating layer depending upon various experimental conditions”; therefore, a plurality of intermediate phases, such as NbAl and NbAl2, were formed in addition to the NbAl3 phase.  Bewlay teaches, in Para. [0019], a similar diffusion aluminide coating on a Niobium substrate where “Non-limiting examples of phases which may be within the coating include aluminides (including NbAl3, NbAl2, NbAl3Ti)…”.  Bewlay teaches, in Para. [0019], a similar diffusion aluminide coating where “The types of phases present will depend on a variety of factors, such as the elements present in the alloy substrate; the respective proportions of those elements; and the heating and processing conditions which are used to incorporate aluminum into the region…” and that “The phases which are preferred are those which confer oxidation resistance in a range of aggressive Pg. 3283, second column, last sentence continuing on to Pg. 3284, that during oxidation of the intermetallic NbAl3 layer an Al2O3 scale layer was formed by pulling aluminum (Al) atoms from the NbAl3 layer resulting in portions of the NbAl3 layer decomposing to form a NbAl2 intermetallic phase at the interfaces between the NbAl3 layer and the Al2O3 scale layer.  Majumdar teaches, in Fig. 5 (above), the Al2O3 scale layer (c) formed on the intermetallic NbAl3 layer (b).
Thus, improving a particular device (refractory metal substrate having a diffusion aluminide coating), based upon the teachings of such improvement in Majumdar, Bewlay, and Ghosh, would have been obvious to one of ordinary skill in the art, i.e., applying these known improvement techniques in the same manner to the refractory metal substrate having a diffusion aluminide coating of Myers, i.v., Majumdar, Bewlay, and Ghosh, and the results would have been predictable and readily recognized, that growing the diffusion aluminide coating by diffusing aluminum (Al) atoms on the substrate exterior surface into the refractory metal substrate to include all of said intermetallic compounds, would have protected the Niobium substrate from embrittlement by oxygen contamination due to Niobium’s low oxidation resistance at high temperatures, Majumdar - Pg. 635, first column, and that the different intermetallic compounds had different properties to confer oxidation resistance in a range of aggressive environments, Bewlay - Para. [0019].  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, that only a single molecule of NbAl and NbAl2 present with NbAl3 in the diffusion aluminide coating of Myers, i.v., Majumdar, Bewlay, and Ghosh, renders Claim 1 obvious.  KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1396; MPEP 2143(C).
The diffusion coating layer may include intermetallic compounds made up of the refractory metal and the metal coating material. For example, where aluminum is the diffusion coating material and the refractory metal is a niobium alloy, the diffusion coating layer may include NbAl, NbAl2, and/or NbAl3 in addition to…”.  The disclosed “may include” is interpreted as all three intermetallic compounds may be present or may not be present in said diffusion aluminide coating layer.  Said Specification failed to disclose any advantage, use for a particular purpose, or solving a stated problem by having all three of said intermetallic compounds (NbAl, NbAl2, and NbAl3) present in the diffusion aluminide coating layer at the same time, i.e., no criticality.  Furthermore, said Specification failed to disclose any details of specific processing steps required to guarantee the formation of all three of said intermetallic compounds (NbAl, NbAl2, and NbAl3) in the diffusion aluminide coating layer.  Said Specification only disclosed, in Para. [0043], a diffusion temperature greater than 1100 °C and diffusion time of 15 to 20 hours.  Majumdar teaches, on Pg. 636, first column, similar diffusion aluminide coating parameters of 1000 °C temperature and diffusion time of 16 hours.  Bewlay further teaches, in Para. [0019] and [0030], a similar diffusion aluminide coating parameters of diffusion temperature range of about 500 °C to about 1,550 °C and diffusion time range substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01(I).  As discussed above, the claimed and prior art products are substantially identical in structure or composition because both are refractory metal substrates (in this case Niobium) having a diffusion aluminide coating layer.  As discussed above, the claimed and prior art products are produced by substantially identical processes because the Niobium refractory metal substrate, aluminum source material, and halide activator sealed in a chamber heated to a diffusion temperature for a period of time were substantially identical processes parameters for the disclosed invention and the prior art.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, that only a single molecule of NbAl and NbAl2 present with NbAl3 in the diffusion aluminide coating of Myers, i.v., Majumdar, Bewlay, and Ghosh, renders Claim 1 obvious.
  One of ordinary skill furthermore, would have expected Applicant’s invention to perform equally well with the diffusion aluminide coating of Myers, i.v., Majumdar, Bewlay, and Ghosh, because Majumdar, Bewlay, and Ghosh all taught that several intermetallic compounds/phases were formed during the diffusion aluminide coating Claim 25.
Re NEW Claim 27, Myers, i.v., Majumdar, Bewlay, and Ghosh, teaches the invention as claimed and as discussed above; except, wherein engine component of claim 1, wherein the diffusion aluminide coating defines said at least a portion of the surface in direct contact with engine combustion gases during engine operation.  {As discussed in the 35 USC § 1112(a) written description rejection above, the claimed diffusion aluminide coating being in direct contact with engine combustion gases during engine operation was not disclosed in the original specification and is rejected as new matter.}  As discussed in Claim 1 above, Myers taught said engine component (rocket engine nozzle) having said surface (inner surface) in direct contact with engine combustion gases during engine operation [function of rocket engine nozzle] wherein said surface had a coating system (12 - Col. 3, ll. 3 – 6) that functioned as an oxidation as well as a thermal barrier.  Majumdar, taught on Pg. 635, first column, said diffusion aluminide coating protected the Niobium substrate from embrittlement by oxygen contamination due to Niobium’s low oxidation resistance at high temperatures.
It has been held that MPEP 2144.04(II)(A) Omission of an Element and Its Function Is Obvious if the Function of the Element Is Not Desired (see the caselaw cited in the MPEP).  Examiner notes that Claim 1 was amended to delete the previous recitation of “…a ceramic based thermal barrier coating disposed over the diffusion aluminide coating…”; however, the “comprising” transition phrases of Claim 1 are inclusive or open-ended and does not exclude additional, unrecited elements or method MPEP 2111.03(I).  Accordingly, Claim 1 does not exclude having additional coating layers in the claimed “coating system” of the claimed “engine component”.  Furthermore, Applicant’s Para. [0038] disclosed that the thermally grown oxide layer (60) would have naturally formed on top of the diffusion aluminide coating “…during high temperature operation and exposure to oxygen, effectively forming an oxygen barrier”.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Myers, i.v., Majumdar, Bewlay, and Ghosh, to have the diffusion aluminide coating defines said at least a portion of the surface in direct contact with engine combustion gases during engine operation when the function of the oxidation and thermal barrier coating system of thermally grown oxide layer (Al2O3) of Majumdar was not required per the case law cited in MPEP 2144.04(II)(A).  Additionally, combustion required a fuel, an oxidizer, and an ignition source.  In conventional liquid rocket engines, liquid hydrogen (H2) or kerosene (rocket propellant 1, RP-1) were the conventional fuel and liquid oxygen (LOX, O2) was the conventional oxidizer.  Therefore, during operation of the liquid rocket engine said diffusion aluminide coating would have been directly exposed to oxygen and high temperature which meant a thermally grown oxide layer (60) would have naturally started forming on top of the diffusion aluminide coating.  And without the thermal barrier coating (65 - TBC layer), shown in Applicant’s, Figs. 3 and 6, over the thermally grown oxide layer (60) the high combustion temperatures would have been conducted to the substrate resulting in failure of the rocket engine when said refractory metal 
Re NEW Claim 29, Myers, i.v., Majumdar, Bewlay, and Ghosh, teaches the invention as claimed and as discussed above, and Myers further teaches, a rocket engine (Fig. 1) comprising the engine component of claim 1, wherein said at least a portion of the surface in direct contact with engine combustion gases during engine operation is a (12) surface of at least one of the following: a nozzle (the left-side of Fig. 1 with the diverging portion with a large diameter open end opposite the cylindrical portion having a smaller diameter combustion chamber flange 11.  Note the ‘Certificate of Correction’ last page of Myers) of the rocket engine, a combustion chamber of the rocket engine, or a throat of the rocket engine.


Claims 22 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Myers et al. (6,164,060), as evidenced by He et al. (20100219509) in view of Majumdar et al., Deposition of aluminide and silicide based protective coatings on niobium”, Applied Surface Science, Vol. 257, July 24, 2010 hereinafter “Majumdar” in view of Bewlay et al. (20090042054) in view of Ghosh, G. and Olson, G.B., “Integrated design of Nb-based superalloys: Ab initio calculations, computational thermodynamics and kinetics, and experimental results”, Acta Materialia, Vol. 55, Elsevier Ltd., March 23, 2007 hereinafter “Ghosh” in view of O’Hara (6,447,932).
Re Claim 22, Myers, i.v., Majumdar, Bewlay, and Ghosh, teaches the invention as claimed and as discussed above and Myers further teaches, in Abstract and Col. 4, 
O’Hara teaches, in Fig. 2, Col. 3, ll. 57 – 67, and Col. 4, ll. 15 – 28, a ceramic-based thermal barrier coating (26) disposed over the diffusion aluminide coating (24).  It would have been obvious, to one of ordinary skill in the art at the time of the invention, to modify Myers, i.v., Majumdar, Bewlay, and Ghosh, with the ceramic-based thermal barrier coating taught by O’Hara because all the claimed elements, i.e., the metal substrate protected by a diffusion aluminide coating with a ceramic-based thermal barrier coating disposed over the diffusion aluminide coating, were known in the art, and one skilled in the art could have substituted the ceramic-based thermal barrier coating for the unknown thermal barrier coating of Myers, i.v., Majumdar, Bewlay, and Ghosh, with no change in their respective functions, to yield predictable results, i.e., the ceramic-based thermal barrier coating would protect the diffusion aluminide coated MPEP 2143(B).  Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, that the combination of Myers, i.v., Majumdar, Bewlay, Ghosh, and O’Hara, taught all the limitations of Claim 22.
Re NEW Claim 28, Myers, i.v., Majumdar, Bewlay, and Ghosh, teaches the invention as claimed and as discussed above and Myers further teaches, in Abstract and Col. 4, ll. 25 - 30, the engine component of claim 1, further comprising a thermal barrier coating, the thermal barrier coating defining said at least a portion of the surface in direct contact with engine combustion gases during engine operation.  Myers teaches, in the Abstract that the “entire inner surface of the refractory metal shell has a thermal and oxidation barrier layer applied thereto”.  Myers Fig. 1 shows the entire radially inward facing surface of the nozzle (of the rocket engine shell 10) having the thermal and oxidation barrier layer (12) in direct contact with the combustion gases.  Myers, i.v., Majumdar, Bewlay, and Ghosh, as discussed above, is silent on said thermal barrier coating being a ceramic-based thermal barrier coating disposed over the diffusion aluminide coating such that said thermal barrier coating is in direct contact with the combustion gases.
O’Hara teaches, in Fig. 2, Col. 3, ll. 57 – 67, and Col. 4, ll. 15 – 28, a ceramic-based thermal barrier coating (26) disposed over the diffusion aluminide coating (24).  It would have been obvious, to one of ordinary skill in the art at the time of the invention, to modify Myers, i.v., Majumdar, Bewlay, and Ghosh, with the ceramic-based thermal barrier coating taught by O’Hara because all the claimed elements, i.e., the metal MPEP 2143(B).  Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, that the combination of Myers, i.v., Majumdar, Bewlay, Ghosh, and O’Hara, taught all the limitations of Claim 28.


Claim 30 are rejected under 35 U.S.C. 103 as being unpatentable over Myers et al. (6,164,060), as evidenced by He et al. (20100219509) in view of Majumdar et al., Deposition of aluminide and silicide based protective coatings on niobium”, Applied Surface Science, Vol. 257, July 24, 2010 hereinafter “Majumdar” in view of Bewlay et al. (20090042054) in view of Ghosh, G. and Olson, G.B., “Integrated design of Nb-based superalloys: Ab initio calculations, computational thermodynamics and kinetics, and experimental results”, Acta Materialia, Vol. 55, Elsevier Ltd., March 23, 2007 hereinafter “Ghosh” as applied to Claim 29 above, and further in view of Ring et al. (5,613,299).
Re NEW Claim 30, Myers, i.v., Majumdar, Bewlay, and Ghosh, teaches the invention as claimed and as discussed above and Myers further teaches, the rocket 
Ring teaches, in Fig. 1, a similar rocket engine refractory metal shell comprising a combustion chamber (11), throat (15), and nozzle (16, 18) formed from a refractory metal (Col. 1, ll. 35 – 45 and Col. 3, ll. 40 – 50) wherein the entire inner surface of the combustion chamber (11), throat (15), and nozzle (16, 18) would have been in direct contact with engine combustion gases during engine operation [function of rocket engine combustion chamber was to combust/burn a mixture of fuel and oxidizer to generate hot combustion gases, function of throat was to accelerate the compressible combustion gases from a subsonic speed in the combustion chamber upstream of the throat to supersonic speed downstream of the throat, and the function of nozzle was to expand the combustion gases to a lower pressure at the nozzle outlet relative to the high pressure at the throat to generate propulsive thrust].  Ring teaches, in Col. 1, ll. 35 – 45, that it was conventional to manufacture the thruster/rocket engine out of niobium alloy refractory metal.  Ring teaches, in Col. 3, ll. 40 – 50, that the refractory metal alloy included columbium-hafnium alloy.  Columbium was the original name for Niobium.  As evidenced by He Para. [0052], niobium was the primary constituent of C-103 which was 89% niobium (Nb), 10% hafnium (Hf), and 1% Titanium (Ti).  As evidenced by He Para. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Myers, i.v., Majumdar, Bewlay, and Ghosh, with the taught by Ring because all the claimed elements, i.e., the rocket engine shell being made from a refractory metal, the refractory metal being a Niobium alloy, the portion of the rocket engine shell directly exposed to the hot combustion gases requiring a protective coating system, and the portion of the rocket engine shell directly exposed to the hot combustion gases being the combustion chamber (11), throat (15), and nozzle (16, 18), were known in the art, and one skilled in the art could have substituted the refractory metal rocket engine comprising a combustion chamber (11), throat (15), and nozzle (16, 18), taught by Ring, for the refractory metal rocket engine shell taught by Myers in the combination of Myers, i.v., Majumdar, Bewlay, and Ghosh, with no change in their respective functions, to yield predictable results, i.e., the refractory metal rocket engine shell would have provided the structural support to contain and direct the combustion gases from the combustion chamber through the throat and out the nozzle to generate propulsive thrust wherein the coated internal surfaces of the combustion chamber (11), throat (15), and nozzle (16, 18) would have been in direct contact with engine combustion gases during operation of the rocket engine.  KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1395; MPEP 2143(B).  


Claim 31 are rejected under 35 U.S.C. 103 as being unpatentable over Myers et al. (6,164,060), as evidenced by He et al. (20100219509) in view of Majumdar et al., Deposition of aluminide and silicide based protective coatings on niobium”, Applied Surface Science, Vol. 257, July 24, 2010 hereinafter “Majumdar” in view of Bewlay et al. (20090042054) in view of Ghosh, G. and Olson, G.B., “Integrated design of Nb-based superalloys: Ab initio calculations, computational thermodynamics and kinetics, and experimental results”, Acta Materialia, Vol. 55, Elsevier Ltd., March 23, 2007 hereinafter “Ghosh” in view of Ring et al. (5,613,299) as applied to Claim 31 above, and further in view of O’Hara (6,447,932).
Re Claim 31, Myers, i.v., Majumdar, Bewlay, Ghosh, and Ring, teaches the invention as claimed and as discussed above; except, further comprising a ceramic-based thermal barrier coating disposed over the diffusion aluminide coating at said at least a portion of the surface in direct contact with engine combustion gases during engine operation.
O’Hara teaches, in Fig. 2, Col. 3, ll. 57 – 67, and Col. 4, ll. 15 – 28, a ceramic-based thermal barrier coating (26) disposed over the diffusion aluminide coating (24).  It would have been obvious, to one of ordinary skill in the art at the time of the invention, to modify Myers, i.v., Majumdar, Bewlay, Ghosh, and Ring, with the ceramic-based thermal barrier coating taught by O’Hara because all the claimed elements, i.e., the metal substrate protected by a diffusion aluminide coating with a ceramic-based thermal barrier coating disposed over the diffusion aluminide coating, were known in the art, and one skilled in the art could have substituted the ceramic-based thermal barrier coating for the unknown thermal barrier coating of Myers, i.v., Majumdar, Bewlay, Ghosh, and MPEP 2143(B).  Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, that the combination of Myers, i.v., Majumdar, Bewlay, Ghosh, Ring, and O’Hara, taught all the limitations of Claim 31.


Claims 1, 5, 6, 25 – 27, 29, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Ring et al. (5,613,299), as evidenced by He et al. (20100219509) in view of Majumdar et al., Deposition of aluminide and silicide based protective coatings on niobium”, Applied Surface Science, Vol. 257, July 24, 2010 hereinafter “Majumdar” in view of Bewlay et al. (20090042054) in view of Ghosh, G. and Olson, G.B., “Integrated design of Nb-based superalloys: Ab initio calculations, computational thermodynamics and kinetics, and experimental results”, Acta Materialia, Vol. 55, Elsevier Ltd., March 23, 2007 hereinafter “Ghosh”.
Regarding Claim 1, Ring teaches, in Fig. 1, the invention as claimed, including an engine component (rocket engine nozzle) having a surface (inner surface) in direct contact with engine combustion gases during engine operation [function of rocket engine nozzle], the engine component [ Fig. 1 - rocket engine comprising a combustion chamber (11), throat (15), and nozzle (16, 18)] comprising: a substrate formed from a substrate material comprising a refractory metal (Col. 1, ll. 35 – 45 and Col. 3, ll. 40 – 
Ring is silent on a coating system comprising a diffusion aluminide coating formed on the substrate, the diffusion aluminide coating comprising aluminum interdiffused with the substrate material, the coating system defining at least a portion of the surface (inner surface) in direct contact with engine combustion gases during engine operation [function of rocket engine nozzle].
Majumdar teaches, in Abstract, Pg. 635, first column, Pg. 637 “3.1 Aluminide and alumino-silicide coatings”, Fig. 5 (shown above) and Pg. 638, first column, last paragraph continuing on to second column, first paragraph, a diffusion aluminide coating (Fig. 5 – region ‘B’, shown below) formed on a Niobium (refractory metal) substrate (Fig. 5 – region ‘A’), the diffusion aluminide coating comprising aluminum (Al) interdiffused with the substrate material (Nb) as shown in Fig. 4.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ring with the diffusion aluminide coating formed on at least a portion of the substrate surface (reads on the entire inner surface exposed to the combustion gases during operation of the rocket engine of Ring) in direct contact with 
Ring, i.v., Majumdar, as discussed above, is silent on wherein the diffusion aluminide coating includes at least two of the following intermetallic compounds: RAl, RAl2 and RAl3, where R is the refractory metal.  Majumdar further teaches, on Pg. 637, first column, last paragraph, “…formation of NbAl3 phase in the coating layer.  NbAl3 has the lowest melting temperature (~1680 °C) compare to other Nb-Al intermetallic phases present in the Nb-Al binary phase diagram”, i.e., NbAl2, NbAl were include in the “other intermetallic phases”.  Majumdar further teaches, on Pg. 638, second column, first paragraph, “…solid-state diffusion followed by preferential formation and growth of different intermediate phases”.  Majumdar further teaches, on Pg. 639, second column, third paragraph, “One more thing may be noted here that a number of intermediate phases (e.g., Nb5Si3, NbAl2, Nb3Si, NbAl, etc.) between Nb-Si and Nb-Al are formed in the coating layer depending upon various experimental conditions”; therefore, a plurality of intermediate phases, such as NbAl and NbAl2, were formed in addition to the NbAl3 phase.  Bewlay teaches, in Para. [0019], a similar diffusion aluminide coating on a Niobium substrate where “Non-limiting examples of phases which may be within the coating include aluminides (including NbAl3, NbAl2, NbAl3Ti)…”.  Bewlay teaches, in Para. [0019], a similar diffusion aluminide coating where “The types of phases present will depend on a variety of factors, such as the elements present in the alloy substrate; the respective proportions of those elements; and the heating and processing conditions which are used to incorporate aluminum into the region…” and that “The phases which are preferred are those which confer oxidation resistance in a range of aggressive environments”.  Ghosh teaches, on Pg. 3283, second column, last sentence continuing on to Pg. 3284, that during oxidation of the intermetallic NbAl3 layer an Al2O3 scale layer was formed by pulling aluminum (Al) atoms from the NbAl3 layer resulting in portions of the NbAl3 layer decomposing to form a NbAl2 intermetallic phase at the interfaces between the NbAl3 layer and the Al2O3 scale layer.  Majumdar teaches, in Fig. 5 (above), the Al2O3 scale layer (c) formed on the intermetallic NbAl3 layer (b).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ring, i.v., Majumdar, with the diffusion aluminide coating includes at least two of the following intermetallic compounds: NbAl, NbAl2, and NbAl3 of Majumdar, Bewlay, and Ghosh to facilitate providing oxidation resistance in a range of aggressive environments by providing a plurality of different intermetallic compounds in the diffusion aluminide coating, as taught by Bewlay.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, that the combination of Ring, i.v., Majumdar, Bewlay, and Ghosh, would have had the diffusion aluminide coating includes at least two intermetallic compounds, e.g., NbAl, NbAl2, and NbAl3, because both Majumdar and Bewlay explicitly teach that a plurality of different intermediate intermetallic 3 layer decomposed to form a NbAl2 intermetallic phase/compound at interfaces between the NbAl3 layer and the Al2O3 scale layer during growth of the Al2O3 scale layer because the aluminum (Al) atoms in the Al2O3 scale layer came from the NbAl3 layer.  Only a single molecule of NbAl and/or NbAl2 present with NbAl3 in the coating system of Ring, i.v., Majumdar, Bewlay, and Ghosh, renders Claim 1 obvious.
Re Claim 5, Ring, i.v., Majumdar, Bewlay, and Ghosh, teaches the invention as claimed and as discussed above and Ring further teaches, in Col. 1, ll. 35 – 45 and Col. 3, ll. 40 – 50, wherein the refractory metal is Niobium (previously named ‘Columbium’).
Re NEW Claim 26, Ring, i.v., Majumdar, Bewlay, and Ghosh, teaches the invention as claimed and as discussed above; except, the engine component of claim 5, wherein the substrate material comprises 89% niobium, 11% hafnium, and 1% titanium. {As discussed in the 35 USC § 1112(a) written description rejection above, the claimed percentages were not disclosed in the original specification and are impossible because they add up to more than 100%, i.e., 89 + 11 + 1 = 101%.  In the interest of compact prosecution the claimed percentages are interpreted to be “89% niobium (Nb), 10% hafnium (Hf), and 1% titanium (Ti)” which was the chemical composition of C-103 niobium alloy as evidenced by He in Para. [0052].}  Majumdar teaches, on Pg. 1, first column, that C-103 was a known Niobium alloy.  As evidenced by He, in Para. [0052], Niobium alloys C-103, C-129Y, and Cb-752 were all suitable alloys for a support substrate. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ring, i.v., Majumdar, Bewlay, and Ghosh, MPEP 2143(B).  


Re Claim 6, Ring, i.v., Majumdar, Bewlay, and Ghosh, teaches the invention as claimed and as discussed above; except, wherein the diffusion aluminide coating has a thickness of 50 micrometers or greater.  Majumdar further teaches, in Fig. 3 and Pg. 637, first column, last paragraph, the diffusion aluminide coating (NbAl3) had a thickness of 50 micrometers or greater, in this case 90 micrometers.  It would have been obvious, to one of ordinary skill in the art at the time of the invention, to modify Ring, i.v., Majumdar, Bewlay, and Ghosh, with the diffusion aluminide coating has a MPEP 2143(B).
Re NEW Claim 25, Ring, i.v., Majumdar, Bewlay, and Ghosh, teach a refractory metal substrate having a diffusion aluminide coating, i.e., base device, upon which the claimed invention can be seen as an improvement.  Ring, i.v., Majumdar, Bewlay, and Ghosh, as discussed above, is silent on the engine component of claim 1, wherein the diffusion aluminide coating includes all of said intermetallic compounds (i.e., RAl, RAl2 and RAl3, where R is the refractory metal).  
However, as discussed in Claim 1 above, Majumdar further teaches, on Pg. 637, first column, last paragraph, “…formation of NbAl3 phase in the coating layer.  NbAl3 has the lowest melting temperature (~1680 °C) compare to other Nb-Al intermetallic phases present in the Nb-Al binary phase diagram”, i.e., NbAl2, NbAl were include in the “other intermetallic phases”.  Majumdar further teaches, on Pg. 638, second column, first paragraph, “…solid-state diffusion followed by preferential formation and growth of different intermediate phases”.  Majumdar further teaches, on Pg. 639, second column, third paragraph, “One more thing may be noted here that a number of intermediate phases (e.g., Nb5Si3, NbAl2, Nb3Si, NbAl, etc.) between Nb-Si and Nb-Al are formed in the coating layer depending upon various experimental conditions”; therefore, a plurality of intermediate phases, such as NbAl and NbAl2, were formed in addition to the NbAl3 phase.  Bewlay teaches, in Para. [0019], a similar diffusion aluminide coating on a Niobium substrate where “Non-limiting examples of phases which may be within the coating include aluminides (including NbAl3, NbAl2, NbAl3Ti)…”.  Bewlay teaches, in Para. [0019], a similar diffusion aluminide coating where “The types of phases present will depend on a variety of factors, such as the elements present in the alloy substrate; the respective proportions of those elements; and the heating and processing conditions which are used to incorporate aluminum into the region…” and that “The phases which are preferred are those which confer oxidation resistance in a range of aggressive environments”.  Ghosh teaches, on Pg. 3283, second column, last sentence continuing on to Pg. 3284, that during oxidation of the intermetallic NbAl3 layer an Al2O3 scale layer was formed by pulling aluminum (Al) atoms from the NbAl3 layer resulting in portions of the NbAl3 layer decomposing to form a NbAl2 intermetallic phase at the interfaces between the NbAl3 layer and the Al2O3 scale layer.  Majumdar teaches, in Fig. 5 (above), the Al2O3 scale layer (c) formed on the intermetallic NbAl3 layer (b).
Thus, improving a particular device (refractory metal substrate having a diffusion aluminide coating), based upon the teachings of such improvement in Majumdar, Bewlay, and Ghosh, would have been obvious to one of ordinary skill in the art, i.e., applying these known improvement techniques in the same manner to the refractory metal substrate having a diffusion aluminide coating of Ring, i.v., Majumdar, Bewlay, and Ghosh, and the results would have been predictable and readily recognized, that 2 present with NbAl3 in the coating system of Myers, i.v., Majumdar, Bewlay, and Ghosh, renders Claim 1 obvious.  KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1396; MPEP 2143(C).
Alternatively, at the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the diffusion aluminide coating layer of Ring, i.v., Majumdar, Bewlay, and Ghosh, to include all of said intermetallic compounds because Applicant has not disclosed that having all of said intermetallic compounds provides an advantage, is used for a particular purpose, or solves a stated problem.  In fact, the original Specification only disclosed in Para. [0045], that “The diffusion coating layer may include intermetallic compounds made up of the refractory metal and the metal coating material. For example, where aluminum is the diffusion coating material and the refractory metal is a niobium alloy, the diffusion coating layer may include NbAl, NbAl2, and/or NbAl3 in addition to…”.  The disclosed “may include” is interpreted as all three intermetallic compounds may be present or may not be present in said diffusion aluminide coating layer.  Said Specification failed to 2, and NbAl3) present in the diffusion aluminide coating layer at the same time, i.e., no criticality.  Furthermore, said Specification failed to disclose any details of specific processing steps required to guarantee the formation of all three of said intermetallic compounds (NbAl, NbAl2, and NbAl3) in the diffusion aluminide coating layer.  Said Specification only disclosed, in Para. [0043], a diffusion temperature greater than 1100 °C and diffusion time of 15 to 20 hours.  Majumdar teaches, on Pg. 636, first column, similar diffusion aluminide coating parameters of 1000 °C temperature and diffusion time of 16 hours.  Bewlay further teaches, in Para. [0019] and [0030], a similar diffusion aluminide coating parameters of diffusion temperature range of about 500 °C to about 1,550 °C and diffusion time range of about 10 minutes to about 10 hours.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, that the similar diffusion aluminide coating processing parameters would have produced similar results.  It has been held that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01(I).  As discussed above, the claimed and prior art products are substantially identical in structure or composition because both are refractory metal substrates (in this case Niobium) having a diffusion aluminide coating layer.  As discussed above, the claimed and prior art products are produced by substantially identical processes because the Niobium refractory metal substrate, 2 present with NbAl3 in the coating system of Ring, i.v., Majumdar, Bewlay, and Ghosh, renders Claim 1 obvious.
  One of ordinary skill furthermore, would have expected Applicant’s invention to perform equally well with the diffusion aluminide coating of Ring, i.v., Majumdar, Bewlay, and Ghosh, because Majumdar, Bewlay, and Ghosh all taught that several intermetallic compounds/phases were formed during the diffusion aluminide coating process.  Therefore, it would have been an obvious matter of design choice to modify Ring, i.v., Majumdar, Bewlay, and Ghosh, to obtain the invention as specified in Claim 25.
Re NEW Claim 27, Ring, i.v., Majumdar, Bewlay, and Ghosh, teaches the invention as claimed and as discussed above; except, engine component of claim 1, wherein the diffusion aluminide coating defines said at least a portion of the surface in direct contact with engine combustion gases during engine operation.  {As discussed in the 35 USC § 1112(a) written description rejection above, the claimed diffusion aluminide coating being in direct contact with engine combustion gases during engine operation was not disclosed in the original specification and is rejected as new matter.}  As discussed in Claim 1 above, Ring taught said engine component (rocket engine combustion chamber, throat, and nozzle) having said surface (inner surface) in direct contact with engine combustion gases during engine operation [function of rocket 
It has been held that MPEP 2144.04(II)(A) Omission of an Element and Its Function Is Obvious if the Function of the Element Is Not Desired (see the caselaw cited in the MPEP).  Examiner notes that Claim 1 was amended to delete the previous recitation of “…a ceramic based thermal barrier coating disposed over the diffusion aluminide coating…”; however, the “comprising” transition phrases of Claim 1 are inclusive or open-ended and does not exclude additional, unrecited elements or method steps; MPEP 2111.03(I).  Accordingly, Claim 1 does not exclude having additional coating layers in the claimed “coating system” of the claimed “engine component”.  Furthermore, Applicant’s Para. [0038] disclosed that the thermally grown oxide layer (60) would have naturally formed on top of the diffusion aluminide coating “…during high temperature operation and exposure to oxygen, effectively forming an oxygen barrier”.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ring, i.v., Majumdar, Bewlay, and Ghosh, to have the diffusion aluminide coating defines said at least a portion of the surface in direct contact with engine combustion gases during engine operation when the function of the thermally grown oxide layer (Al2O3) of Majumdar was not required per the case law cited in MPEP 2144.04(II)(A).  Additionally, combustion required a fuel, an oxidizer, and an ignition source.  In conventional liquid rocket engines, liquid hydrogen (H2) or kerosene (rocket propellant 1, RP-1) were the conventional liquid fuels and liquid 2) was the conventional oxidizer.  Therefore, during operation of the liquid rocket engine said diffusion aluminide coating would have been directly exposed to oxygen and high temperature which meant a thermally grown oxide layer (60) would have naturally started forming on top of the diffusion aluminide coating.  And without the thermal barrier coating (65 - TBC layer), shown in Applicant’s, Figs. 3 and 6, over the thermally grown oxide layer (60) the high combustion temperatures would have been conducted to the substrate resulting in failure of the rocket engine when said refractory metal substrate melted due to said high combustion temperatures being above the melting temperature of said refractory metal substrate.
Re NEW Claims 29 and 30, Ring, i.v., Majumdar, Bewlay, and Ghosh, teaches the invention as claimed and as discussed above, and Ring further teaches, a rocket engine (Fig. 1) comprising the engine component of claim 1, wherein said at least a portion of the surface in direct contact with engine combustion gases during engine operation is a surface (interior surface) of (Claim 29) at least one of the following: a nozzle (16) of the rocket engine, a combustion chamber (11) of the rocket engine, or a throat (15) of the rocket engine and (Claim 30) of at least two of: the nozzle (16), the combustion chamber (11), or the throat (15).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, that the entire inner surface, i.e., combustion chamber (11), throat (15), and nozzle (16), of the rocket engine of Ring would have been directly exposed to the combustion gases during operation when fuel and oxidizer were injected into the combustion chamber (11) and burned to generate combustion gases that flowed through the throat (15) and then expanded in nozzle (16) to generate .


Claims 22, 28, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Ring et al. (5,613,299), as evidenced by He et al. (20100219509) in view of Majumdar et al., Deposition of aluminide and silicide based protective coatings on niobium”, Applied Surface Science, Vol. 257, July 24, 2010 hereinafter “Majumdar” in view of Bewlay et al. (20090042054) in view of Ghosh, G. and Olson, G.B., “Integrated design of Nb-based superalloys: Ab initio calculations, computational thermodynamics and kinetics, and experimental results”, Acta Materialia, Vol. 55, Elsevier Ltd., March 23, 2007 hereinafter “Ghosh” and further in view of O’Hara (6,447,932).
Re Claim 22, Ring, i.v., Majumdar, Bewlay, and Ghosh, teaches the invention as claimed and as discussed above and Ring further teaches, in Fig. 1 and Col. 2, ll. 15 - 20 and Col. 3, ll. 30 - 50, a rocket engine (Fig. 1) comprising the engine component of 
Ring, i.v., Majumdar, Bewlay, and Ghosh, as discussed above, is silent on said diffusion aluminide coating (oxidation barrier layer) and a ceramic-based thermal barrier (thermal barrier) coating disposed over the diffusion aluminide coating are present along an entire radially inward facing surface of the nozzle such that the thermal barrier coating is in direct contact with the combustion gases along the entire radially inward facing surface of the nozzle.
O’Hara teaches, in Fig. 2, Col. 3, ll. 57 – 67, and Col. 4, ll. 15 – 28, a ceramic-based thermal barrier coating (26) disposed over a diffusion aluminide coating (24).  It would have been obvious, to one of ordinary skill in the art at the time of the invention, to modify Ring, i.v., Majumdar, Bewlay, and Ghosh, with the ceramic-based thermal barrier coating disposed over the diffusion aluminide coating taught by O’Hara because all the claimed elements, i.e., the metal substrate protected by a diffusion aluminide coating with a ceramic-based thermal barrier coating disposed over the diffusion aluminide coating, were known in the art, in combination each one of the components would perform the same function as it did separately, and one skilled in the art could have combined the elements as claimed by known methods, with no change in their respective functions, to yield predictable results, i.e., the ceramic-based thermal barrier coating would have functioned as a thermal barrier (insulation) that protected the diffusion aluminide coated metal substrate from the high temperature combustion gases of the rocket engine. KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1395; MPEP 2143(A).  Accordingly, it would have been obvious to one of ordinary skill in the art, before the Claim 22 because the entire radially inward facing surface of the nozzle was exposed to the combustion gases and required both the oxidation protection of the diffusion aluminide coating and the thermal barrier protection of the thermal barrier.
Re NEW Claim 28, Ring, i.v., Majumdar, Bewlay, and Ghosh, teaches the invention as claimed and as discussed above; except, the engine component of claim 1, further comprising a thermal barrier coating, the thermal barrier coating defining said at least a portion of the surface in direct contact with engine combustion gases during engine operation.
O’Hara teaches, in Fig. 2, Col. 3, ll. 57 – 67, and Col. 4, ll. 15 – 28, a ceramic-based thermal barrier coating (26) disposed over a diffusion aluminide coating (24).  It would have been obvious, to one of ordinary skill in the art at the time of the invention, to modify Ring, i.v., Majumdar, Bewlay, and Ghosh, with the ceramic-based thermal barrier coating disposed over the diffusion aluminide coating taught by O’Hara because all the claimed elements, i.e., the metal substrate protected by a diffusion aluminide coating with a ceramic-based thermal barrier coating disposed over the diffusion aluminide coating, were known in the art, in combination each one of the components would perform the same function as it did separately, and one skilled in the art could have combined the elements as claimed by known methods, with no change in their respective functions, to yield predictable results, i.e., the ceramic-based thermal barrier coating would have functioned as a thermal barrier (insulation) that protected the diffusion aluminide coated metal substrate from the high temperature combustion gases MPEP 2143(A).  Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, that the combination of Myers, i.v., Majumdar, Bewlay, Ghosh, and O’Hara, taught all the limitations of Claim 28 because the thermal barrier coating formed over the diffusion aluminide coated refractory metal substrate of the entire inner surface of the rocket engine which were in direct contact with engine combustion gases during engine operation required both the oxidation protection of the diffusion aluminide coating and the thermal barrier protection of the thermal barrier coating.
Re NEW Claim 31, Ring, i.v., Majumdar, Bewlay, and Ghosh, teaches the invention as claimed and as discussed above; except, the rocket engine claim 30, further comprising a ceramic-based thermal barrier coating disposed over the diffusion aluminide coating at said at least a portion of the surface in direct contact with engine combustion gases during engine operation.
O’Hara teaches, in Fig. 2, Col. 3, ll. 57 – 67, and Col. 4, ll. 15 – 28, a ceramic-based thermal barrier coating (26) disposed over a diffusion aluminide coating (24).  It would have been obvious, to one of ordinary skill in the art at the time of the invention, to modify Ring, i.v., Majumdar, Bewlay, and Ghosh, with the ceramic-based thermal barrier coating disposed over the diffusion aluminide coating taught by O’Hara because all the claimed elements, i.e., the metal substrate protected by a diffusion aluminide coating with a ceramic-based thermal barrier coating disposed over the diffusion aluminide coating, were known in the art, in combination each one of the components would perform the same function as it did separately, and one skilled in the art could MPEP 2143(A).  Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, that the combination of Myers, i.v., Majumdar, Bewlay, Ghosh, and O’Hara, taught all the limitations of Claim 31 because the ceramic-based thermal barrier coating formed over the diffusion aluminide coated refractory metal substrate of the entire inner surface of the rocket engine which were in direct contact with engine combustion gases during engine operation required both the oxidation protection of the diffusion aluminide coating and the thermal barrier protection of the thermal barrier coating.


Claims 9, 11, 12, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Majumdar et al., Deposition of aluminide and silicide based protective coatings on niobium”, Applied Surface Science, Vol. 257, July 24, 2010 hereinafter “Majumdar” in view of Olson et al. (6,045,863) in view of Cavanaugh et al. (8,916,005).
Regarding Claim 9, Majumdar teaches, on Pg. 636, first column, the invention as claimed, including a method of forming a protective coating on a substrate material (niobium), the method comprising the steps of: providing a bed of solid particulate material comprising a combination of solid aluminum metal (Pg. 636, first column “The powder consisted of a mixture of Al, Al2O3, and NH4F…for aluminide coating experiments…”.  Aluminum metal powder was a solid at room temperature) and a solid halide activator (NH4F – ammonium fluoride powder was a solid at room temperature); bringing a coating chamber (Pg. 636, first column - the cylindrical alumina crucible) to a diffusion temperature (1,000 °C) with the substrate material (~99.9% pure niobium substrate samples) and the bed of particulate material (mixture of Al, Al2O3, and NH4F) inside the chamber (cylindrical alumina crucible), wherein the halide activator (NH4F – ammonium fluoride) sublimes and reacts with the aluminum metal (ground Al or Al2O3) in the bed of particulate material to form a vapor comprising aluminum from the aluminum metal (Pg. 638, first column, last paragraph teaches “The gaseous fluorides like SiF3, SiF2, SiF and AlF2, AlF, form due to the reactions between Si and Al with the activator, are responsible for deposition of silicon and aluminum respectively on the surface of the substrate”.), whereby aluminum from said vapor diffuses into the substrate material to form an aluminide diffusion coating, (Pg. 637, first column, last paragraph teaches “During coating process, there is a continuous deposition of aluminum on the substrate surface from the fluoride vapors” and teaches a 90 micrometer thick aluminide diffusion coating of NbAl3).
Majumdar is silent on the solid halide activator being an aluminum halide activator and said vapor comprising aluminum from said aluminum metal in addition to aluminum from the aluminum halide activator.  Olson teaches, in Abstract, Col. 2, ll. 48 – 63, and Col. 4, ll. 3 – 13, a similar method of forming a protective coating on a substrate material using an aluminum source and a solid halide activator that served as a transporter or carrier of aluminum to the surface of the substrate material.  Olson aluminum trifluoride (AlF3), sodium fluoride, lithium fluoride, ammonium fluoride (NH4F), ammonium chloride, potassium fluoride, potassium bromide, and mixtures thereof.  Applicant disclosed, in Para. [0041], that the activator could be “aluminum trifluoride or another aluminum halide. The vapor thus formed includes aluminum both from the aluminum coating source metal and from the activator material itself”.
It would have been obvious, to one of ordinary skill in the art at the time of the invention, to modify Majumdar with the solid halide activator being a solid aluminum halide activator, in this case aluminum trifluoride (AlF3), because all the claimed elements, i.e., the method of forming a protective coating on a substrate material using a solid aluminum source and a solid halide activator where said solid halide activator was aluminum trifluoride (AlF3), were known in the art, and one skilled in the art could have substituted the solid aluminum trifluoride (AlF3) halide activator taught by Olson for the solid ammonium fluoride (NH4F) halide activator of Majumdar, with no change in their respective functions, to yield predictable results, i.e., the solid aluminum trifluoride halide activator would sublime (when heated above the melting point of 1,290 °C) and function as a transport vapor that transported aluminum, both from the solid aluminum coating source metal and from the solid activator material itself, to the surface of the substrate material. KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1395; MPEP 2143(B).
Majumdar, i.v., Olson, as discussed above, is silent on wherein the method is a non-contact vapor phase aluminide process in which the substrate material does not contact the solid aluminum metal or the (Refer to the 35 USC §112(a) written 3) or aluminum chloride (AlCl3)) that travels to the surface of the component, where it reacts to reform and deposit aluminum”.  Cavanaugh teaches, in Col. 2, ll. 37 – 60, that “Pack cementation and VPA processes are widely used to form aluminide coatings because of their ability to form coatings of uniform thickness” and “…VPA processes are carried out with the source material placed out of contact with the surface to be aluminized”.
It would have been obvious, to one of ordinary skill in the art at the time of the invention, to modify Majumdar, i.v., Olson, with the aluminide diffusion process being a non-contact vapor phase aluminide process in which the substrate material does not contact the solid aluminum metal or the solid aluminum halide activator in the bed of particulate material, because all the claimed elements, i.e., the method of forming a protective coating on a substrate material using a solid aluminum source and a solid 3) activator material itself, to the surface of the substrate material while the surface of the substrate material was not in physical contact with the aluminum metal or the solid (at room temperature) aluminum trifluoride halide activator in the bed of particulate material thereby forming a coating of uniform thickness, Cavanaugh – Col. 2, ll. 35 - 40. KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1395; MPEP 2143(B).
Re Claims 11 and 12, Majumdar, i.v., Olson and Cavanaugh, teaches the invention as claimed and as discussed above and Majumdar further teaches, on Pg. 636, first column, wherein (Claim 11) the substrate material comprises a refractory metal as the primary constituent (~99.9% niobium) and (Claim 12) the refractory metal is niobium.  
Re Claim 14, Majumdar, i.v., Olson and Cavanaugh, teaches the invention as claimed and as discussed above including wherein the aluminum halide is aluminum trifluoride (AlF3).
Claim 15, Majumdar, i.v., Olson and Cavanaugh, teaches the invention as claimed and as discussed above; except, further comprising the step of maintaining the substrate material at a temperature of at least 1100 °C for at least 15 hours.  Majumdar further teaches, on Pg. 636, first column, maintaining the substrate at a temperature of 1000 °C for 16 hours.  Majumdar further teaches, on Pg. 637, first column, last paragraph, that maintaining the substrate at a temperature of 1000 °C for 16 hours resulted in a coating layer thickness of 90 micrometers.  Majumdar further teaches, on Pg. 635, second column, that “Various process parameters, e.g., temperature, time, pack composition, etc. were optimized to form uniform and adherent coatings, which proved to be resistant against oxidation at higher temperatures”.  Olson further teaches, maintaining the substrate at a temperature between about 982 °C to about 1,121 °C for about four to about seven hours.  Therefore, the temperature and time was recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(II)(B). In this case, the recognized result is that temperature and time were among the diffusion process parameters that were optimized to form uniform and adherent coatings having a desired thickness. Therefore, since the general conditions of the claim, i.e., that the substrate was maintained at a temperature of at least 1100 °C for at least 15 hours, were disclosed in the prior art by Majumdar and Olson, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the diffusion process of Majumdar, i.v., Olson, so that the substrate was maintained at a temperature of at least 1100 °C for at least 15 hours.  It has been held that “[W]here the general In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05(II)(A).  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980); MPEP 2144.05(II)(B).  In Smith v. Nichols, 88 U.S. 112, 118-19 (1874) the Supreme Court held that “a change in form, proportions, or degree "will not sustain a patent".  It was held that "It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.", In re Williams, 36 F.2d 436, 438 (CCPA 1929); MPEP 2144.05(II)(A).


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Majumdar et al., Deposition of aluminide and silicide based protective coatings on niobium”, Applied Surface Science, Vol. 257, July 24, 2010 hereinafter “Majumdar” in view of Olson et al. (6,045,863) in view of Cavanaugh et al. (8,916,005) as applied to Claim 9 above, and further in view of O’Hara (6,447,932).
Re Claim 16, Majumdar, i.v., Olson and Cavanaugh, teaches the invention as claimed and as discussed above, and Majumdar further teaches, in Fig. 5 above, forming a layer of alumina (Al2O3 - Fig. 5 – region ‘C’, shown above) on the aluminide 2O3) grown on the diffusion aluminide layer (24) chemically bonded the thermal barrier coating (26) to the diffusion aluminide layer (24).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Majumdar, i.v., Olson and Cavanaugh, with the teachings of O’Hara to facilitate chemically bonding the thermal barrier coating to the diffusion aluminide layer by growing the alumina layer over the diffusion aluminide layer before applying the thermal barrier coating over the alumina layer where the thermal barrier coating would protect the diffusion aluminide coated metal substrate from high temperature gases, such as combustion gases in a rocket engine.


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Majumdar et al., Deposition of aluminide and silicide based protective coatings on niobium”, Applied Surface Science, Vol. 257, July 24, 2010 hereinafter “Majumdar” in view of Olson et al. (6,045,863) in view of Cavanaugh et al. (8,916,005) as applied to Claim 9 above, and further in view of Stueber et al. (5,866,271).
Re Claim 17, Majumdar, i.v., Olson and Cavanaugh, teaches the invention as claimed and as discussed above; except, further comprising the step of roughening a .


Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Majumdar et al., Deposition of aluminide and silicide based protective coatings on niobium”, Applied Surface Science, Vol. 257, July 24, 2010 hereinafter “Majumdar” in view of Olson et al. (6,045,863) in view of Cavanaugh et al. (8,916,005) as applied to Claim 9 above, and further in view of Bewlay et al. (20090042054) in view of Ghosh, G. and Olson, G.B., “Integrated design of Nb-based superalloys: Ab initio calculations, computational thermodynamics and kinetics, and experimental results”, Acta Materialia, Vol. 55, Elsevier Ltd., March 23, 2007 hereinafter “Ghosh”.
Re Claim 23, Majumdar, i.v., Olson and Cavanaugh, teaches the invention as claimed and as discussed above; except, further comprising the step of forming at least two of the following intermetallic compounds in the aluminide diffusion coating: RAl, 2, and RAl3, where R is a refractory metal.  Majumdar further teaches, on Pg. 637, first column, last paragraph, “…formation of NbAl3 phase in the coating layer.  NbAl3 has the lowest melting temperature (~1680 °C) compare to other Nb-Al intermetallic phases present in the Nb-Al binary phase diagram”, i.e., NbAl2, NbAl were include in the “other intermetallic phases”.  Majumdar further teaches, on Pg. 638, second column, first paragraph, “…solid-state diffusion followed by preferential formation and growth of different intermediate phases”.  Majumdar further teaches, on Pg. 639, second column, third paragraph, “One more thing may be noted here that a number of intermediate phases (e.g., Nb5Si3, NbAl2, Nb3Si, NbAl, etc.) between Nb-Si and Nb-Al are formed in the coating layer depending upon various experimental conditions”; therefore, a plurality of intermediate phases, such as NbAl and NbAl2, were formed in addition to the NbAl3 phase.  Bewlay teaches, in Para. [0019], a similar diffusion aluminide coating on a Niobium substrate where “Non-limiting examples of phases which may be within the coating include aluminides (including NbAl3, NbAl2, NbAl3Ti)…”.  Niobium (Nb) was a refractory metal.  Bewlay teaches, in Para. [0019], a similar diffusion aluminide coating where “The types of phases present will depend on a variety of factors, such as the elements present in the alloy substrate; the respective proportions of those elements; and the heating and processing conditions which are used to incorporate aluminum into the region…” and that “The phases which are preferred are those which confer oxidation resistance in a range of aggressive environments”.  Ghosh teaches, on Pg. 3283, second column, last sentence continuing on to Pg. 3284, that during oxidation of the intermetallic NbAl3 layer an Al2O3 scale layer was formed by pulling aluminum (Al) atoms from the NbAl3 layer resulting in portions of the NbAl3 layer decomposing to form 2 intermetallic phase at the interfaces between the NbAl3 layer and the Al2O3 scale layer.  Majumdar teaches, in Fig. 5 (above), the Al2O3 scale layer (c) formed on the intermetallic NbAl3 layer (b).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Majumdar, i.v., Olson and Cavanaugh, with the diffusion aluminide coating includes at least two of the following intermetallic compounds: NbAl, NbAl2, and NbAl3 of Majumdar, Bewlay, and Ghosh to facilitate providing oxidation resistance in a range of aggressive environments by providing a plurality of different intermetallic compounds in the diffusion aluminide coating, as taught by Bewlay.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, that the combination of Majumdar, i.v., Olson, Cavanaugh, Bewlay, and Ghosh, would have had the diffusion aluminide coating includes at least two intermetallic compounds, e.g., NbAl, NbAl2, and NbAl3, because both Majumdar and Bewlay explicitly teach that a plurality of different intermediate intermetallic compounds/phases were formed during the diffusion process and Ghosh teaches that portions of the NbAl3 layer decomposed to form a NbAl2 intermetallic phase/compound at interfaces between the NbAl3 layer and the Al2O3 scale layer during growth of the Al2O3 scale layer because the aluminum (Al) atoms in the Al2O3 scale layer came from the NbAl3 layer. Only a single molecule of NbAl and/or NbAl2 present with NbAl3 in the coating system of Majumdar, i.v., Olson, Cavanaugh, Bewlay, and Ghosh, renders Claim 23 obvious.


NEW Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Hebda, John, and Wah Chang. "Niobium alloys and high temperature applications." Niobium science & technology: proceedings of the International Symposium Niobium. Vol. 2001 [//web.archive.org/web/20081217080513/http://www.cbmm.com.br/portug/sources/techlib/science_techno/table_content/sub_3/images/pdfs/016.pdf] hereinafter “Hebda” in view of Majumdar et al., Deposition of aluminide and silicide based protective coatings on niobium”, Applied Surface Science, Vol. 257, July 24, 2010 hereinafter “Majumdar” in view of O’Hara (6,447,932) in further view of Bewlay et al. (20090042054) in view of Ghosh, G. and Olson, G.B., “Integrated design of Nb-based superalloys: Ab initio calculations, computational thermodynamics and kinetics, and experimental results”, Acta Materialia, Vol. 55, Elsevier Ltd., March 23, 2007 hereinafter “Ghosh”.


    PNG
    media_image2.png
    611
    1072
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    1071
    1080
    media_image3.png
    Greyscale

Regarding NEW Claim 32, Hebda teaches, in Fig. 1 on Pg. 10 and Figs. 11 and 12 on Pg. 14, the invention as claimed, including a rocket engine (Figs. 1, 11, and 12), comprising: a combustion chamber (labeled) [The following is the designed and intended purpose of liquid rocket engines] configured to burn fuel from a fuel source to produce combustion gases; a nozzle (labeled) [The following is the designed and intended purpose of liquid rocket engine nozzles] shaped to expand and accelerate the combustion gases; a throat (labeled) through which the combustion gases pass from 
Hebda is silent on a coating system disposed over a surface of at least two of: the combustion chamber, the nozzle, and the throat, wherein the coating system comprises an inwardly diffused aluminide coating having a thickness of at least 50 microns.  However, Hebda further teaches, on Pg. 7 under heading ‘Coatings’ that “For all practical purposes, there are no elevated temperature applications outside a controlled atmosphere for niobium alloys without the use of oxidation protection coatings. The catastrophic oxidation of niobium and its alloys was known among the earliest studies. … Through 1960’s and early 1970’s, a variety of aluminides and silicides were applied as oxidation protective coatings. … good coating requires a 3) had a thickness of 50 micrometers/microns or greater, in this case 90 micrometers/microns.  Majumdar further teaches, Pg. 635, first column, that Niobium and/or Niobium based alloys (such as C-103) were suitable structural materials for high temperature space applications, i.e., rocket engines.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Hebda with the inwardly diffused aluminide coating having a thickness of at least 50 microns, taught by Majumdar, disposed over a surface of at least two of: the combustion chamber, the nozzle, and the throat (in this case the entire inner surface of the rocket engine, i.e., combustion chamber, throat, and nozzle because said rocket engine inner surface(s) would have been directly exposed to the combustion and combustion gases during operation of the rocket engine) to facilitate protecting the Niobium alloy substrate from embrittlement by oxygen contamination, i.e., catastrophic oxidation, due to Niobium’s low oxidation resistance at 
Hebda, i.v., Majumdar, as discussed above, is silent on said coating system further comprising a ceramic-based thermal barrier coating disposed over the aluminide coating and a thermally grown oxide layer disposed between the aluminide coating and the thermal barrier coating, and wherein the coating system is in direct contact with the combustion gases during engine operation at said at least two of: the combustion chamber, the nozzle, and the throat.
Majumdar further teaches, in Fig. 5 above, a thermally grown (10 hours at 1,000 °C) oxide layer (Al2O3 - Fig. 5 – region ‘C’, shown above) disposed over the diffusion aluminide layer (Fig. 5 – region ‘B’, shown above) was responsible for protecting the Niobium substrate.  O’Hara teaches, in Fig. 2 and Col. 3, ll. 57 – 67, a ceramic-based thermal barrier coating (26) is disposed on the thermally grown oxide layer (28) because the aluminum oxide (Al2O3) grown on the diffusion aluminide layer (24) chemically bonded the thermal barrier coating (26) to the diffusion aluminide layer (24).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Hebda, i.v., Majumdar, with the further teachings of Majumdar and O’Hara to facilitate chemically bonding the thermal barrier coating to the diffusion aluminide layer by thermally growing the oxide layer over the diffusion aluminide layer before applying the thermal barrier coating over the thermally grown oxide layer thereby providing a coating system that protects the Niobium substrate from oxidation and the intense heat of the combustion gases in the rocket engine.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the 
Hebda, i.v., Majumdar and O’Hara, teach a refractory metal rocket engine shell having a coating system, i.e., base device, upon which the claimed invention can be seen as an improvement.  Hebda, i.v., Majumdar and O’Hara, as discussed above, is silent on said coating system includes the following intermetallic compounds: NbAl, NbAl2, and NbAl3.  However, Majumdar further teaches, on Pg. 637, first column, last paragraph, “…formation of NbAl3 phase in the coating layer.  NbAl3 has the lowest melting temperature (~1680 °C) compare to other Nb-Al intermetallic phases present in the Nb-Al binary phase diagram”, i.e., NbAl2, NbAl were include in the “other intermetallic phases”.  Majumdar further teaches, on Pg. 638, second column, first paragraph, “…solid-state diffusion followed by preferential formation and growth of different intermediate phases”.  Majumdar further teaches, on Pg. 639, second column, third paragraph, “One more thing may be noted here that a number of intermediate phases (e.g., Nb5Si3, NbAl2, Nb3Si, NbAl, etc.) between Nb-Si and Nb-Al are formed in the coating layer depending upon various experimental conditions”; therefore, a plurality of intermediate phases, such as NbAl and NbAl2, were formed in addition to the NbAl3 phase.  Bewlay teaches, in Para. [0019], a similar diffusion aluminide coating on a Niobium substrate where “Non-limiting examples of phases which may be within the coating include aluminides (including NbAl3, NbAl2, NbAl3Ti)…”.  Bewlay teaches, in Para. [0019], a similar diffusion aluminide coating where “The types of phases present will depend on a variety of factors, such as the elements present in the alloy substrate; the respective proportions of those elements; and the heating and processing conditions which are used to incorporate aluminum into the region…” and that “The phases which are preferred are those which confer oxidation resistance in a range of aggressive environments”.  Ghosh teaches, on Pg. 3283, second column, last sentence continuing on to Pg. 3284, that during oxidation of the intermetallic NbAl3 layer an Al2O3 scale layer was formed by pulling aluminum (Al) atoms from the NbAl3 layer resulting in portions of the NbAl3 layer decomposing to form a NbAl2 intermetallic phase at the interfaces between the NbAl3 layer and the Al2O3 scale layer.  Majumdar teaches, in Fig. 5 (above), the Al2O3 scale layer (c) formed on the intermetallic NbAl3 layer (b).
Thus, improving a particular device (refractory metal rocket engine shell having a coating system), based upon the teachings of such improvement in Majumdar, Bewlay, and Ghosh, would have been obvious to one of ordinary skill in the art, i.e., applying these known improvement techniques in the same manner to the refractory metal rocket engine shell having a coating system of Hebda, i.v., Majumdar and O’Hara, and the results would have been predictable and readily recognized, that growing the diffusion 2, and NbAl3, would have protected the Niobium substrate from embrittlement by oxygen contamination due to Niobium’s low oxidation resistance at high temperatures, Majumdar - Pg. 635, first column, and that the different intermetallic compounds had different properties to confer oxidation resistance in a range of aggressive environments, Bewlay - Para. [0019].  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, that only a single molecule of NbAl and NbAl2 present with NbAl3 in the coating system of Hebda, i.v., Majumdar, O’Hara, Bewlay, and Ghosh, renders Claim 32 obvious.  KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1396; MPEP 2143(C).
Alternatively, at the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the diffusion aluminide coating layer of Hebda, i.v., Majumdar and O’Hara, to include all of said intermetallic compounds, e.g., NbAl, NbAl2, and NbAl3, because Applicant has not disclosed that having all of said intermetallic compounds provides an advantage, is used for a particular purpose, or solves a stated problem.  In fact, the original Specification only disclosed in Para. [0045], that “The diffusion coating layer may include intermetallic compounds made up of the refractory metal and the metal coating material. For example, where aluminum is the diffusion coating material and the refractory metal is a niobium alloy, the diffusion coating layer may include NbAl, NbAl2, and/or NbAl3 in addition to…”.  The disclosed “may include” is interpreted as all three intermetallic compounds may be present or may not be present in said diffusion 2, and NbAl3) present in the diffusion aluminide coating layer at the same time, i.e., no criticality.  Furthermore, said Specification failed to disclose any details of specific processing steps required to guarantee the formation of all three of said intermetallic compounds (NbAl, NbAl2, and NbAl3) in the diffusion aluminide coating layer.  Said Specification only disclosed, in Para. [0043], a diffusion temperature greater than 1100 °C and diffusion time of 15 to 20 hours.  Majumdar teaches, on Pg. 636, first column, similar diffusion aluminide coating parameters of 1000 °C temperature and diffusion time of 16 hours.  Bewlay further teaches, in Para. [0019] and [0030], a similar diffusion aluminide coating parameters of diffusion temperature range of about 500 °C to about 1,550 °C and diffusion time range of about 10 minutes to about 10 hours.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, that the similar diffusion aluminide coating processing parameters would have produced similar results.  It has been held that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01(I).  As discussed above, the claimed and prior art products are substantially identical in structure or composition because both are refractory metal substrates (in this case Niobium) having a diffusion aluminide coating layer.  As discussed above, the claimed and prior art products are produced by substantially identical processes because the Niobium 2 present with NbAl3 in the coating system of Hebda, i.v., Majumdar and O’Hara, renders Claim 32 obvious.
  One of ordinary skill furthermore, would have expected Applicant’s invention to perform equally well with the diffusion aluminide coating of Hebda, i.v., Majumdar and O’Hara, because Majumdar taught that several intermetallic compounds/phases were formed during the diffusion aluminide coating process.  Therefore, it would have been an obvious matter of design choice to modify Hebda, i.v., Majumdar and O’Hara,, to obtain the invention as specified in Claim 32.


Response to Arguments
Applicant's arguments filed 12/20/2021 have been fully considered but they are not persuasive.  To the extent possible they have been addressed in the rejections above at the appropriate locations, and furthermore they were found not persuasive for the following reasons.

As discussed in the above 35 USC §103 rejections, the claimed invention is merely claiming applying a known coating system (diffusion aluminide, thermally grown oxide, and thermal barrier coating) to a known refractory metal or refractory metal alloy 
Hebda teaches, on Pg. 4, under heading ‘Birth of Practical Niobium Alloys’ continuing on to Pg. 5, third paragraph, that C-103 Niobium alloy (‘89% Niobium (Nb), 10% Hafnium (Hf), and 1% Titanium (Ti)’) was invented by Boeing and Wah Chang Corporations around 1961 for high temperature applications in the growing space program of the United States of America.  Hebda teaches, in Fig. 1 on Pg. 10 and Figs. 11 and 12 on Pg. 14, manufacturing rocket engines (combustion chamber, throat, and nozzle) out of the C-103 Niobium alloy.  Hebda further teaches, on Pg. 6, first line, that C-129Y Niobium alloy was also invented by Boeing and Wah Chang Corporations.  Myers and Ring similarly teach manufacturing rocket engines out of refractory metal or refractory metal alloys including C-129Y Niobium alloy (Myers Col. 3, ll. 5 - 10).  
Hebda further teaches, on Pg. 7 under heading ‘Coatings’ that “For all practical purposes, there are no elevated temperature applications outside a controlled atmosphere for niobium alloys without the use of oxidation protection coatings. The catastrophic oxidation of niobium and its alloys was known among the earliest studies. … Through 1960’s and early 1970’s, a variety of aluminides and silicides were applied as oxidation protective coatings. … good coating requires a repeatable and controllable process, must coat all intended surfaces including faying or tightly jointed areas, interiors of small tubes and venturis, and must be NDT inspectable before “firing” and after the coating cycle is complete (38)”.  Majumdar teaches on Pg. 635, first column, that Niobium and/or Niobium based alloys (such as C-103) were suitable structural materials for high temperature space applications, i.e., rocket engines.  Majumdar further teaches in Abstract and on Pg. 635, first column, that a diffusion aluminide coating facilitated protecting the Niobium alloy substrate from embrittlement by oxygen contamination, i.e., catastrophic oxidation, due to Niobium’s low oxidation resistance at high temperatures.  Majumdar further teaches, in Fig. 5, a thermally grown (10 hours at 1,000 °C) oxide layer (Al2O3 - Fig. 5 – region ‘C’) disposed over the diffusion aluminide layer (Fig. 5 – region ‘B’) was responsible for protecting the Niobium substrate.  O’Hara teaches, in Fig. 2 and Col. 3, ll. 57 – 67, a ceramic-based thermal barrier coating (26) is disposed on the thermally grown oxide layer (28) because the aluminum oxide (Al2O3) grown on the diffusion aluminide layer (24) chemically bonded the thermal barrier coating (26) to the diffusion aluminide layer (24).  Myers teaches, in the Abstract, 
Various methods of forming the diffusion aluminide coating on the refractory metal alloy substrate were known in the art.  Majumdar teaches, on Pg. 636, first column, forming the protective coating on a Niobium substrate using a halide activated pack cementation (HAPC) process where the Niobium substrate, solid aluminum metal powder, and solid halide activator were sealed inside a coating chamber (Pg. 636, first column - the cylindrical alumina crucible) heated to a diffusion temperature (1,000 °C) and held at that temperature for sixteen (16) hours.  Cavanaugh teaches, in Col. 1, l. 54 to Col. 2, l. 5, that pack cementation and non-contact vapor phase aluminizing/aluminide (VPA) process were among several known processes to form a diffusion aluminide coating on a substrate.  Cavanaugh teaches, in Col. 2, ll. 37 – 60, that “Pack cementation and VPA processes are widely used to form aluminide coatings because of their ability to form coatings of uniform thickness” and “…VPA processes are carried out with the source material placed out of contact with the surface to be aluminized”.  Olson teaches, in Abstract, Col. 2, ll. 48 – 63, and Col. 4, ll. 3 – 14, a similar method of forming a protective coating on a substrate material using an aluminum trifluoride (AlF3), sodium fluoride, lithium fluoride, ammonium fluoride (NH4F), ammonium chloride, potassium fluoride, potassium bromide, and mixtures thereof.  Olson teaches, in Col. 2, ll. 50 – 60, forming the diffusion aluminide coating at a diffusion temperature between 982 °C to 1,121 °C.  Bewlay teaches, in Para. [0030], forming a diffusion aluminide coating at a diffusion temperature between about 500 °C to about 1,550 °C and that the temperature drives the aluminum atoms into the substrate.  Therefore the process parameters for forming a diffusion aluminide coating on refractory metal alloy substrates were well known in the art.  Similarly, the process parameters for growing a thermally grown oxide layer (Al2O3) over the diffusion aluminide coating were well known in the art.  Similarly, the process parameters for forming a thermal barrier coating over the thermally grown oxide layer (Al2O3) were well known in the art as taught by O’Hara.  Applicant’s original Specification failed to disclose any inventive subject matter.  Instead, Applicant’s original Specification merely disclosed what was already known in the prior art as taught by the applied prior art references.
Consequently, the claimed invention(s) are obvious in view of the combination of the prior art references.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORNE E MEADE whose telephone number is (571)270-7570. The examiner can normally be reached Monday - Friday 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/LORNE E MEADE/Primary Examiner, Art Unit 3741